DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 29 September 2021, with respect to claims 1-10, 12-13, and 15-16 have been fully considered and are persuasive.  Therefore, the § 101 rejections of claims 1-10, 12-13, and 15-16 have been withdrawn. 

Allowable Subject Matter
Claims 1-10, 12-13, and 15-16 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-10,12-13: None of the prior art of record, alone or in combination, teaches or discloses an analysis apparatus comprising:
 	one or more processors configured to execute:
first regression processing to tag the first spectral information with a feature amount of  the object; and
second regression processing to tag the second spectral information with the feature  amount,
 	wherein, in the first and second regression processing, it is determined whether the object is a predetermined object based on the first and second spectral information,
 	in combination with the rest of the limitations of independent claim 1.
Claim 15: None of the prior art of record, alone or in combination, teaches or discloses an imaging system comprising:
 	a spectroscope configured to acquire information,

 		one or more processors configured to execute:
first regression processing to tag the first spectral information with a feature  amount of the object; and
second regression processing to tag the second spectral information with the  feature amount,
 	in combination with the rest of the limitations of independent claim 15.
Claim 16: None of the prior art of record, alone or in combination, teaches or discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a method that includes:
 	a first regression step of tagging the first spectral information with a feature amount of the object; and
 	a second regression step of tagging the second spectral information with the feature amount,
 	wherein, in the first and second regression steps, it is determined whether the object is a predetermined object based on the first and second spectral information,
 	in combination with the rest of the limitations of independent claim 16.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896